Filed Pursuant to Rule 497(e) 1933 Act File No. 033-96634 1940 Act File No. 811-09094 LEUTHOLD FUNDS, INC. On behalf of Leuthold Funds, Inc. (the “Company”) and pursuant to Rule 497(e) under the Securities Act of 1933, as amended, attached for filing are exhibits containing interactive data format summary information that mirrors the summary information in a supplement, dated November 5, 2012, to the Prospectus for the Leuthold Funds, which was filed pursuant to Rule 497(e) on November 5, 2012.The purpose of this filing is to submit the 497(e) filing dated November 5, 2012 in XBRL for the Leuthold Asset Allocation Fund. The XBRL exhibits attached hereto consist of the following: Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
